Appeals by the defen*916dant from two judgments of the County Court, Orange County (Freehill, J.), both rendered March 21, 2008, convicting him of criminal sale of a controlled substance in the third degree under indictment No. 07-00634 and criminal sale of a controlled substance in or near school grounds under indictment No. 08-00110, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Fisher, J.R, Florio, Angiolillo, Eng and Roman, JJ., concur.